DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on January 28, 2021.
Claims 20, 24, and 33 have been amended and are hereby entered.
Claims 1–19, 21–23, 25–32, and 34–36 have been canceled.
Claims 20, 24, and 33 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 28, 2021 has been entered.
Response to Amendment
The amendment filed January 28, 2021 has been entered.  Claims 20, 24, and 33 remain pending in the application.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 20, 24, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 20 and 24 are directed to a machine (“A banking system” and “An external-partner switch”), and claim 33 is directed to a process (“A method”).  Thus, claims 20, 24, and 33 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 20, 24, and 33, however, are directed to an abstract idea without significantly more.  For claim 20, the specific limitations that recite an abstract idea are:
 . . . receive a banking transaction request that is an on-us banking transaction from an on-us banking customer
 . . . tag the banking transaction request as an off-us banking transaction;
 . . . transmit the approved banking transaction request tagged as an off-us transaction . . .;
 . . . label the banking transaction request, originating as the on-us transaction and then tagged as the off-us banking transaction, as force post and direct the banking transaction request back . . .; and
 . . . complete an execution of the banking transaction request after . . . directs the banking transaction request back . . ..
methods of organizing human activity because it recites a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because, but for the generic machinery in the claims, the process is a transaction and approval that could be performed between humans alone.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“bank core”, “in-lobby-teller machine (ILT machine)”, “bank network system”, “teller application server”, “teller application”, “partner switch”, “legacy device”, “transceiver”, “external switch logic”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to process and complete a banking transaction.  The claimed invention merely utilizes existing transaction processing technologies to implement the abstract idea of processing a banking transaction. Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 20 is not patent eligible.
For claim 24, the specific limitations that recite an abstract idea are:
 . . . receive a message from a first bank that generated the message, wherein the message is a banking transaction request for an on-us banking transaction tagged as an off-us banking transaction;
 . . . re-route the banking transaction request based, at least in part, on destination address in the banking transaction request, wherein . . . certifiable according to at least one banking standard, and wherein . . . direct the banking transaction request back to the first bank in response to the banking transaction request being off-us and the destination address, wherein . . . further configured to label the banking transaction request as force post; and
 . . . transmit the banking transaction request back to the first bank after the banking transaction request has been labelled as force post. 
Claim 24, therefore, recites routing and receiving a banking transaction, which is the abstract idea of methods of organizing human activity because it recites a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a sending and receiving of transaction data that could be performed between humans alone.  
For claim 33, the specific limitations that recite an abstract idea are:
tagging . . . the banking transaction request as off-us, despite the banking transaction request being on-us, to create a tagged ILT request;
sending . . . the tagged ILT request outside of the first bank . . .;
labeling . . . the tagged ILT request as force post; 
transmitting . . . the tagged ILT request, labelled force post, back to the first bank . . .; and
receiving . . . the tagged ILT request, labeled force post . . . after said sending. 
methods of organizing human activity because it recites a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a sending and receiving of transaction data that could be performed between humans alone.  
The additional elements of the claims are various generic computer components to implement these abstract ideas (“bank core”, “in-lobby-teller machine (ILT machine)”, “bank network system”, “teller application server”, “teller application”, “partner switch”, “legacy device”, “transceiver”, “external switch logic”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to send and receive a banking transaction.  The claimed invention merely sends and receives data—by routing a banking transaction—through existing transaction processing technologies, without doing anything more with this data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 24 and 33 are not patent eligible.


Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on January 28, 2021 have been fully considered but they are not persuasive.
First, Applicant argues that the claimed invention does not recite the abstract ideas of approving a banking transaction, a commercial interaction, or mitigating risk.  Applicant first points out various technological elements, such as a bank core, an in-lobby-teller, a teller application server, and a partner switch, and argues that these would not be utilized in a banking transaction between humans alone.  The claims, however, still recite a commercial interaction, even if they also recite these additional elements.  The use of these various technologies is an implementation of the abstract idea, and is therefore further addressed under the next steps in the analysis.   Applicant further argues that the abstract idea of commercial interaction is so broad that none of the elements of the claims are required by or implied by it.  The breadth of the category of “commercial interactions”, however, does not affect whether the claims are directed to this category.  Under the 35 U.S.C. 101 analysis, commercial interactions is one sub-grouping that indicates methods of organizing human activity.  See MPEP 2106.04(a)(2)(II)(B).  And, the claims are directed to a banking transaction, which falls within this category, even if they also disclose the additional elements above.  Finally, Applicant argues that the claims are not directed to the abstract idea of mitigating risk because they are not similar to the claims in Alice.  See Alice Corp. v. CLS Bank, 573 U.S. 208 (2014).  The enumerated groupings, however, are only meant to set forth key concepts of abstract ideas, rather than specific cases, to facilitate analysis under the 2019 PEG guidance.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019).  Even if the claims in the present invention do not match those in Alice, they still 
Next, Applicant argues that the claimed invention recites an improvement to technology by integrating an in-lobby-teller into a legacy banking system.  Applicant explains that by tagging a transaction as off-us and force post, it can be directed bank to a first bank, increasing speed and efficiency, reducing resources required, and increasing the functionality of these systems.  See specification ¶ 49; Heilig Declaration ¶ 6–8 (Jan. 28, 2021).  This improvement provided by the claimed invention, however, is to the abstract idea of processing and routing a banking transaction.  The claimed invention merely improves the process by labelling the transaction in a different way, so that it is performed on an alternate system.  The banking transactions are therefore merely being implemented on existing systems based on an alternate labelling of these transactions, rather than improving these systems themselves in any way.  Thus, claims 20, 24, and 33 do not include additional elements sufficient to integrate the judicial exception into a practical application.
Finally, Applicant argues that the claimed invention recites significantly more than the judicial exception.  Applicant argues that Examiner has failed to correlate the analysis under Step 2B to the text in the claims, and that the claims instead recite a technical improvement.  The rejection under 35 U.S.C. 101, however, specifically points out all the limitations in the claims that are directed to the abstract ideas identified and any additional elements.  The analysis then goes on to explain that the claims merely apply the abstract ideas to these additional elements—various transaction processing technology—using the technology as a tool to implement the abstract idea on.  And, merely applying an abstract idea to a computer cannot provide an inventive concept, as required under Step 2B.  See MPEP 2106.05(f).  As explained above, the claimed invention is merely implementing the abstract idea on existing systems, rather than improving these systems 
Claim Rejections Under 35 U.S.C. § 103
The rejections of claims 20, 24, and 33 under 35 U.S.C. 101 have been withdrawn in light of Applicant’s amendments and arguments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Rossmann, U.S. Patent App. No. 2016/0321626, discloses a banking network for authorizing ATM transactions.
Wood et al., U.S. Patent App. No. 2005/0203843, discloses processing off-us and on-us transactions.
Gardner, U.S. Patent App. No. 2009/0032579, discloses a system and method for connecting multiple financial institutions through ATM network.  
Danz et al., U.S. Patent App. No. 2006/0026099, discloses system for transmitting a transaction request and completing the transaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696